Case: 1:20-cr-00039-DAP Doc #: 78 Filed: 08/12/20 1 of 3. PageID #: 295




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                        )    CASE NO. 1:20 CR 39
                                                 )
               Plaintiff,                        )    JUDGE DAN AARON POLSTER
                                                 )
       vs.                                       )    OPINION AND ORDER
                                                 )
KRISTAPHER CONNER,                               )
                                                 )
               Defendant.                        )


       This case involves a drug conspiracy and the unlawful purchase of firearms via straw

men on September 24, 2019. Before the Court is Defendant Kristapher Conner’s Motion for Bill

of Particulars. Doc #: 70. For the following reason, the Motion is DENIED.

                                                 I.

       The purpose of a bill of particulars is to assist the defendant in obtaining the information

needed to prepare a defense, minimize and avoid surprise, and preclude later prosecution on

double jeopardy grounds. United States v. Crayton, 357 F.3d 560, 568 (6th Cir. 2004) (citing

United States v. Salisbury, 983 F.2d 1369, 1375 (6th Cir. 1993)). It is not to be used to obtain

evidentiary detail, allow the defendant to preview the government’s case, or expose the

government’s legal theories. Id. Moreover, a bill of particulars is not intended to, and cannot, be

used as a device to circumvent the restrictions otherwise imposed by federal law upon the scope

of pretrial discovery. United States v. Largent, 545 F.2d 1039, 1043 (6th Cir. 1975).

       Ruling on a motion for particulars is within the trial court’s discretion. The denial of a

bill of particulars can be reversed only when it is demonstrated that defendant was actually

surprised at trial and thus incurred prejudice to his substantial rights. Salisbury, 983 F.2d 1369;
Case: 1:20-cr-00039-DAP Doc #: 78 Filed: 08/12/20 2 of 3. PageID #: 296




United States v. Hawkins, 661 F.2d 436, 451-52 (5th Cir 1981); Will v. United States, 389 U.S. 90

(1967).

                                                  II.

          Defendant Conner seeks a bill of particulars related solely to Counts 12, 13, 14 and 15

(the “Straw Purchase Offenses”). Specifically, Conner asks that the bill of particulars contain

“the exact dates, places and times, where the alleged offenses were committed; the specific

conduct alleged which constitutes the offenses as charged in the indictment; whether Defendant

is being charged as a principal or as an aider and abettor and, if charged as an aider and abettor,

how he aided and abetted the commission of the alleged offenses; and the names and addresses

of the alleged victims of the offenses as charged in Counts 12, 13, 14 and 15.” Doc #: 70 at 2-3.

          Under 18 U.S.C. § 922(a)(6), it is unlawful for any person in connection with the

acquisition of a firearm or ammunition from a licensed firearms dealer to knowingly make a

false statement intended or likely to deceive such dealer with respect to any fact material to the

lawfulness of the sale. 18 U.S.C. § 922(a)(6).

          Counts 12 through 15 of the indictment expressly identify the defendants who made the

purchases; the dates and places where the purchases occurred; and the defendants on whose

behalf the purchases were made. The Court finds that these allegations provide sufficient detail

to apprise Conner of the charges against him. Crayton, 357 F.3d at 568; Salisbury, 983 F.2d at

1375. Furthermore, Conner is not entitled to a detailed statement informing him of the manner

and means by which the Government intends to prove the charges alleged in Counts 12 through

15. Id.




                                                  -2-
Case: 1:20-cr-00039-DAP Doc #: 78 Filed: 08/12/20 3 of 3. PageID #: 297




       Conner argues he did not need a straw man to purchase the firearms that are the subject

of Counts 12 through 15 because he has no disability prohibiting him from purchasing the

firearms himself. The Supreme Court rejected this argument in Abramski v. United States, 573

U.S. 169 (2014). There, the Supreme Court was asked to determine whether § 922(a)(6) applies

to a so-called straw purchaser–namely, a person who buys a gun on someone else’s behalf while

falsely claiming that it is for himself. It concluded that “such a misrepresentation is punishable

under the statute, whether or not the true buyer could have purchased the gun absent the straw.”

Id. at 171-72.

                                                lII.

       Accordingly, the Court DENIES Defendant Kristapher Conner’s Motion for Bill of

Particulars. Doc #: 70.

       IT IS SO ORDERED.



                                                 /s/ Dan A. Polster August 12, 2020
                                              Dan Aaron Polster
                                              United States District Judge




                                                -3-
